DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-5, 7-8, 10-12 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (PG pub 20090084421) and in view of Holesinger et al (PG pub 20040110042) and Buist (Pat No. 5022928) and Jha et al (PG Pub 20120227663) or Yonekura et al (WO2015098574, English translation provided),

Regarding claim 1 and 5, Olsen et al teaches a thermoelectric structure comprising thin film structure (412,420.422) (fig 4) including Te [para 61] where the thin-film structure includes a plurality of thin-film layers  that are stacked in a direction of a thickness of each of the plurality of thin-film layers, and the plurality of thin-film layers are each formed of a same material, such that adjacent thin-film layers of the plurality of thin-film layers  C are each formed of the same material [para 44]. Also, the thickness of the thin film structure is overlapped the claimed range [para 44-45]. Moreover, Olsen et al teaches the material of the TE is Bi-Te, [para 61].
Olsen et al teaches the clamed limitation, but Olsen et al does not teach the substrate as claimed.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of the substrate of Olsen et al to be formed of Al3O3 substrate by PLD with controlled or adjusted pulse energy to arrive the claimed range as taught by Holesinger et al for easily to control the desired structure [para 20] and since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). Also, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

In the instant application, the buffer layer is formed by depositing the thin film layer onto the oxide substrate by PLD. Modified Olsen et al teaches the Al2O3 substrate and multiple thin film layers which include BiTe being formed on the oxide substrate as shown above. Since modified Olsen et al teaches the structure having the same material and the method of forming where the thin film layer deposited onto the oxide substrate by PLD with the controlled or adjusted pulse energy, it is considered that a buffer layer is formed while deposited thin film layers on the oxide substrate and the buffer layer is directly on the thin-film structure and directly on the oxide substrate such that the buffer layer is directly between the oxide substrate and the 
Modified Olsen et al teaches the thermoelectric material as set forth above, but modified Olsen et al does not teach the film structure including a combination of Te, Bi, Sb, Se.
Buist teaches a thermoelectric material being made of Bi, Sb, Se, Te alloy material (claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of thin films of modified Olsen et al to be made of  Bi, Sb, Se, Te alloy as taught by Buist since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Olsen et al teaches the buffer layer as set forth above, but modified Olsen et al does not teach the thickness of the buffer layer.
Jha et al teaches the buffer layer is formed by using the PLD method and the thickness of the buffer layer being controlled by the number of pulse [para 17].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the buffer layer as taught by Bell et al by the number of pulse as taught by Jha et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 
Or alternatively:
Modified Olsen et al teaches the buffer layer as claimed, but modified Olsen et al does not teach the thickness of the buffer layer.
Yonekura et al teaches thermoelectric device comprising buffer layer having thickness of .05 to 100nm [para 58].
It would have been to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the buffer layer of modified Olsen to the same as taught by Yonekura et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The recitation “the buffer layer is formed…about 45mJ” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production 


Regarding claim 4, since modified Olsen et al teaches the thin film structure having structure and material as claimed, it will inherently display the recited properties (See MPEP2112III and IV) such that the thin film structure has the fill width at half maximum that is equal to or less than about .1 degrees. 
Regarding claim 8, In the instant application, the buffer layer is formed by depositing the thin film layer onto the oxide substrate by PLD. Modifie d Olsen et al teaches the Al2O3 substrate and multiple thin film layers which include BiTeSeSb being formed on the Al2O3 by PLD as set forth above. Since Olsen et al teaches the structure having the same material and the method of forming, it is considered that the buffer layer includes a first buffer layer on the oxide substrate, the first buffer layer including tellurium oxide, and a second buffer layer on the first buffer layer, the second buffer layer including Te.
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed amendment.
The examiner respectfully disagrees. Modified Olsen teaches the claimed amendment as set forth above.
Olsen does not teach the thin films layers having an uppermost layer exposed to an exterior of the thermoelectric structure and a lowermost layer in contact with the buffer layer, 
The examiner respectfully disagrees. Olsen teaches plurality of thin films layer where an uppermost layer exposed to an exterior of the thermoelectric structure and a lowermost layer in contact with the buffer layer (since the buffer layer is formed between thin films layers and substrate during PLD method).
the Office does not show how structures of layers formed according to different methods and/or methods that involve causing an amount of energy applied to the target to be greater than about 45 mJ, including structures taught or suggested in the cited art, would be the same as the resulting structure required by claim 1 as amended.
The examiner respectfully disagrees. Holesinger et al teaches a multilayer thermoelectric being deposited on the Al2O3 substrate by PLD where the pulse rate and pulse energy being controlled or adjusted for desired structure [para 19-20]. Modified Olsen et al teaches the structure having the same material and the method of forming, it is considered the buffer has the same properties as claimed invention.
Regarding to argument directed to Kim, Bell, it is found not persuasive since the examiner does not apply Kim and Bell in the current rejection.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726